The Supreme Court of the State of Colorado
                  2 East 14th Avenue • Denver, Colorado 80203

                                    2022 CO 15

                       Supreme Court Case No. 21SA181
                          Appeal from the District Court
                Garfield County District Court Case No. 19CR161
                         Honorable James B. Boyd, Judge

                               Plaintiff-Appellant:

                       The People of the State of Colorado,

                                         v.

                               Defendant-Appellee:

                               Alfred Elias Moreno.

                                  Order Affirmed
                                      en banc
                                  March 28, 2022


Attorneys for Plaintiff-Appellant:
Jefferson J. Cheney, District Attorney, Ninth Judicial District
Donald R. Nottingham, Chief Deputy District Attorney
       Glenwood Springs, Colorado

Attorneys for Defendant-Appellee:
Megan A. Ring, Public Defender
Casey Mark Klekas, Deputy Public Defender
      Denver, Colorado
JUSTICE HOOD delivered the Opinion of the Court, in which CHIEF JUSTICE
BOATRIGHT, JUSTICE MÁRQUEZ, JUSTICE GABRIEL, JUSTICE HART,
JUSTICE SAMOUR, and JUSTICE BERKENKOTTER joined.




                                   2
JUSTICE HOOD delivered the Opinion of the Court.

¶1    In this appeal, we review a district court’s order invalidating part of

Colorado’s harassment statute.     The district court concluded that the phrase

“intended to harass” in section 18-9-111(1)(e), C.R.S. (2021), unconstitutionally

restricts protected speech. We agree that this provision is substantially overbroad

on its face and thus affirm the order.

                        I. Facts and Procedural History

¶2    In December 2018, Alfred Moreno repeatedly emailed his ex-wife, E.M. He

asked to see his children, but he also made a series of disparaging and vulgar

comments about her, saying that he hated her and that she was a “snake” and a

“whore” with an “STD.” In response, E.M. told Moreno to stop contacting her.

Undeterred, Moreno posted the following on Facebook: “To whom ever is fkng

[E.M.] in my friends list. Will you please tell her to have my kids call me asap.

You can have her and the STD[.] I just want my kids to contact me. And remember

that you are not there [sic] father okay. Thanks homies[.]”

¶3    The    prosecution     charged     Moreno   with    (1) harassment    under

section 18-9-111(1)(e), a class three misdemeanor; and (2) habitual domestic




                                         3
violence under section 18-6-801(7), C.R.S. (2021), a class five felony. 1

¶4    Moreno moved to dismiss the harassment charge, arguing that

subsection (1)(e) is unconstitutionally overbroad and vague, both facially and as

applied to him, in violation of the freedom-of-speech provisions in the United

States and Colorado constitutions.

¶5    As relevant here, section 18-9-111(1)(e) states that

      [a] person commits harassment if, with intent to harass, annoy, or
      alarm another person, he or she . . . [d]irectly or indirectly initiates
      communication with a person or directs language toward another
      person, anonymously or otherwise, by telephone, telephone network,
      data network, text message, instant message, computer, computer
      network, computer system, or other interactive electronic medium in
      a manner intended to harass or threaten bodily injury or property
      damage, or makes any comment, request, suggestion, or proposal by
      telephone, computer, computer network, computer system, or other
      interactive electronic medium that is obscene.

(Emphasis added.)

¶6    Although Moreno did not specify which part of subsection (1)(e) was the

subject of his challenge, the district court concluded that the phrase “intended to

harass” rendered the statute facially unconstitutional as vague and overbroad.

Relying mainly on this court’s decisions in People v. Hickman, 988 P.2d 628 (Colo.




1 If the harassment charge constitutes an act of domestic violence as defined in
section 18-6-800.3, C.R.S. (2021), it can trigger the sentence enhancer in
section 18-6-801(7).


                                           4
1999); People v. Smith, 862 P.2d 939 (Colo. 1993); and Bolles v. People, 541 P.2d 80

(Colo. 1975), the district court reasoned that Moreno’s statements were protected

speech and could not be construed as true threats, a category of unprotected

speech that the government may regulate. 2 It explained that the phrase “intended

to harass” could allow a person to be prosecuted for alarming or annoying others

by forecasting a storm or predicting political trends—concerns that prompted this

court to invalidate a similar statutory provision in Bolles. Moreover, it determined

that the statute’s prohibition on communications made in a manner “intended to

harass” on seemingly any “other interactive electronic medium” sweeps too

broadly, covering a substantial amount of protected speech. The court also noted

that the statute’s circular language “failed to apprise persons of ordinary

intelligence what conduct is prohibited,” making the “intended to harass” portion

of the statute unconstitutionally vague. Because of these deficiencies, the court

dismissed the harassment charge.

¶7    The prosecution appealed pursuant to section 16-12-102(1), C.R.S. (2021).

Under section 13-4-102(1)(b), C.R.S. (2021), this court has jurisdiction to hear a

direct appeal of a district court’s determination that a statute is unconstitutional.




2On appeal to this court, the prosecution abandoned the argument that Moreno’s
statements constituted true threats or any other category of unprotected speech.


                                          5
                                    II. Analysis

¶8      We begin by setting out the standard of review and then briefly outlining

the constitutional framework for free-speech protections. With that background

in place, we then focus on the overbreadth doctrine and apply an existing

three-part test for overbreadth. After construing the statute, we hold that the

phrase “intended to harass” in subsection (1)(e) is substantially overbroad on its

face, impermissibly encroaching on protected speech. But by invalidating that

phrase, we preserve the remainder of the statute. Before concluding, we also

discuss Bolles—a nearly fifty-year-old precedent—and its enduring lessons for the

digital age.

                              A. Standard of Review

¶9      We review a district court’s order regarding a statute’s constitutionality de

novo.      E-470 Pub. Highway Auth. v. Revenig, 91 P.3d 1038, 1041 (Colo. 2004).

Statutes     are   presumptively    constitutional,   and   “declaring    a   statute

unconstitutional is one of the gravest duties impressed upon the courts.” People v.

Graves, 2016 CO 15, ¶ 9, 368 P.3d 317, 322 (quoting City of Greenwood Vill. v.

Petitioners for Proposed City of Centennial, 3 P.3d 427, 440 (Colo. 2000)). A litigant

challenging the validity of a statute must prove the statute is unconstitutional

beyond a reasonable doubt. Id.




                                          6
                          B. Constitutional Framework

                           1. Free-Speech Protections

¶10   Because section 18-9-111(1)(e) prohibits certain types of communications, it

implicates the free-speech protections afforded by the United States and Colorado

constitutions. See Smith, 862 P.2d at 941. Moreno invokes both constitutions,

which respectively provide that “no law ‘abridging’ or ‘impairing’ freedom of

speech shall be enacted.” Id. (quoting U.S. Const. amend. I; Colo. Const. art. II,

§ 10). Still, the right to free speech is not absolute, and the government may create,

and courts have upheld, statutes proscribing certain categories of unprotected

speech like fighting words, true threats, and obscenity. 3 See id.; see also United

States v. Stevens, 559 U.S. 460, 468–69 (2010).

¶11   A statute restricting speech must be carefully crafted and narrowly drawn

to carry out legitimate and constitutional legislative goals. See Smith, 862 P.2d at

941; Bolles, 541 P.2d at 82. Even if a statute aims to proscribe only unprotected




3  The government may also regulate speech outside of these traditional
unprotected categories (e.g., time, place, or manner restrictions) but subject to the
appropriate level of scrutiny (strict scrutiny for content-based regulations and
intermediate scrutiny for content-neutral regulations). See, e.g., Denver Publ’g.
Co. v. City of Aurora, 896 P.2d 306, 308 (Colo. 1995) (holding content-neutral city
ordinance proscribing direct solicitation of vehicle occupants traveling on city
streets, in this case solicitation by newspaper hawkers, was narrowly tailored to
advance significant governmental interest in traffic movement and safety).


                                           7
speech, it may be struck down as facially overbroad if it substantially infringes

upon constitutionally protected speech. Smith, 862 P.2d at 941; see also Broadrick v.

Oklahoma, 413 U.S. 601, 615 (1973).

¶12   These bedrock notions hold true irrespective of whether the communication

occurs in person or electronically.       As the Supreme Court has explained,

“whatever the challenges of applying the Constitution to ever-advancing

technology, ‘the basic principle[] of freedom of speech . . . , like the First

Amendment’s command, do[es] not vary’ when a new and different medium for

communication appears.” Brown v. Ent. Merchs. Ass’n, 564 U.S. 786, 790 (2011)

(quoting Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495, 503 (1952)).

¶13   Although courts often examine overbreadth and vagueness together, they

are distinct doctrines that spring from different constitutional guarantees. Graves,

¶¶ 21–24, 368 P.3d at 325–26. While vagueness protection derives from the Due

Process Clause and “concerns the lack of clarity in the language of a statute,”

overbreadth protection derives from the First Amendment and “concerns the

reach of a statute and its encroachment upon constitutionally protected speech.”

Id. at ¶¶ 23–24, 368 P.3d at 325–26. When a litigant brings a facial challenge on




                                          8
both overbreadth and vagueness grounds, we begin with the overbreadth

analysis. 4 See id. at ¶ 25, 368 P.3d at 326.

                              2. Overbreadth Doctrine

¶14    The overbreadth doctrine establishes contours for the free-speech

provisions of our state and federal constitutions. “[A] statute is facially overbroad

if it sweeps so comprehensively as to substantially include within its proscriptions

constitutionally protected speech.” Bolles, 541 P.2d at 82.

¶15    The prosecution contends that Moreno lacks standing to bring this facial

challenge because his conduct is clearly regulated by the statute, and therefore, he

should not be able to attack the statute on the ground that prosecution of another

defendant under the statute would be unconstitutional. But “this rule of standing

is changed when the statute in question regulates speech.          In such cases, a

defendant is granted standing to assert the First Amendment rights of others.”




4Moreno suggests that a scrutiny analysis could be employed instead. While it
appears that “[t]he relationship of these two modes of free-speech analysis has
never been adequately explained by the Supreme Court[,] . . . facial overbreadth
analysis has been most commonly and sensibly used, in the First Amendment
arena, in cases involving regulations directed at unprotected categories of speech.”
Marc Rohr, Parallel Doctrinal Bars: The Unexplained Relationship Between Facial
Overbreadth and “Scrutiny” Analysis in the Law of Freedom of Speech, 11 Elon L. Rev.
95, 109, 129 (2019); see also Peck v. McCann, 525 F. Supp. 3d 1316, 1339 (D. Colo.
2021) (noting that “the Supreme Court itself has not provided clear guidance on
when and how scrutiny tests versus overbreadth should apply”).


                                            9
People v. Weeks, 591 P.2d 91, 94 (Colo. 1979).         Thus, regardless of whether a

litigant’s speech is constitutionally protected, he may challenge a law as

overbroad. People v. Baer, 973 P.2d 1225, 1231 (Colo. 1999). This departure from

typical standing rules recognizes that “the very existence of an overly broad

statute may deter others from exercising their First Amendment rights.” Graves,

¶ 13, 368 P.3d at 323. Allowing litigants to challenge a statute as facially overbroad

thus protects the rights of us all. Id.; Hickman, 988 P.2d at 634 n.4.

¶16    Despite the broad standing we confer on litigants to press the right to

freedom of speech, we must also respect the legislature’s efforts to regulate

abusive behavior. Indeed, the overbreadth doctrine is “strong medicine” that we

employ “only as a last resort.” Graves, ¶ 13, 368 P.3d at 323 (quoting New York v.

Ferber, 458 U.S. 747, 769 (1982)). While “the threat of enforcement of an overbroad

law deters people from engaging in constitutionally protected speech,

. . . invalidating   a   law   that   in   some   of   its   applications   is   perfectly

constitutional—particularly a law directed at conduct so antisocial that it has been

made criminal—has obvious harmful effects.” United States v. Williams, 553 U.S.

285, 292 (2008). In balancing these priorities, the Supreme Court and this court

have emphasized the requirement that a statute’s overbreadth be “real and

substantial” in relation to its plainly legitimate sweep. Graves, ¶ 14, 368 P.3d at

323; see also Williams, 553 U.S. at 292.



                                            10
¶17   To accomplish this, overbreadth analysis consists of three steps. First, we

must construe the challenged statute to establish its scope. Graves, ¶ 15, 368 P.3d

at 323–24; see also Williams, 553 U.S. at 293 (explaining that “it is impossible to

determine whether a statute reaches too far without first knowing what the statute

covers”). Second, we determine whether the statute, as construed, prohibits a

substantial amount of protected speech. Graves, ¶ 15, 368 P.3d at 324; see also

Williams, 553 U.S. at 297. Third, if possible, we apply a limiting construction or

partial invalidation to honor the legislature’s choices while preserving the statute’s

constitutionality. Graves, ¶ 16, 368 P.3d at 324.

                                  C. Application

                      1. Construing Section 18-9-111(1)(e)

¶18   When construing a statute, our aim is to ascertain and give effect to the

General Assembly’s intent. Graves, ¶ 27, 368 P.3d at 326. We look to the plain

meaning of a statute’s terms to determine whether they cover protected

communications. Hickman, 988 P.2d at 642.

¶19   In construing the phrase “intended to harass” in subsection (1)(e), Hickman

is instructive.   The prosecution charged Hickman with witness retaliation.

Hickman, 988 P.2d at 632. In examining the statute defining that offense, we

concluded that the term “act of harassment” was unconstitutionally overbroad. Id.

We noted that “[t]he term ‘harassment’ is synonymous with ‘vex,’ ‘trouble,’ or



                                         11
‘annoy,’” id. at 642 (quoting Webster’s Third New International Dictionary (1986)),

and that it was defined “as conduct that is directed at a specific person that

‘annoys, alarms, or causes substantial emotional distress and serves no legitimate

purpose,’” id. (quoting Black’s Law Dictionary (7th ed. 1999)). We reasoned that this

“broad meaning” applied to a wide range of protected communications, including

forecasting a storm or engaging in political discourse. Id.; see also Bolles, 541 P.2d

at 83 (explaining that although forecasting the weather or predicting political

trends could alarm (i.e., harass) a person, those are still protected

communications).

¶20   Fast forward two decades, and we see that modern definitions of the terms

“harass” and “harassment” are not so different. Merriam-Webster defines the

verb “harass” as to: “exhaust, fatigue”; “to annoy persistently”; and “to create an

unpleasant or hostile situation for[,] especially by uninvited and unwelcome

verbal . . . conduct.”     https://www.merriam-webster.com/dictionary/harass

[https://perma.cc/5LTT-TZUE]. The definition of “harassment” in Black’s Law

Dictionary means “[w]ords, conduct, or action (usu. repeated or persistent) that,

being directed at a specific person, annoys, alarms, or causes substantial emotional

distress to that person and serves no legitimate purpose; purposeful vexation.”

(11th ed. 2019). As in Hickman, we conclude that this broad meaning of the term

“harass” covers protected speech.



                                         12
                2. Section 18-9-111(1)(e)’s Substantial Sweep

¶21   In evaluating the provision’s sweep, we examine whether subsection (1)(e)

impermissibly restricts a substantial amount of protected speech. See Hickman,

988 P.2d at 642–43; Smith, 862 P.2d at 942; Bolles, 541 P.2d at 82–83. That is to say,

the primary concern here isn’t the invasive medium the government seeks to

regulate—omnipresent electronic communication—but how much the statute

impinges on or potentially chills speech. Today’s technology merely amplifies this

old-fashioned problem.

¶22   Cyberspace is the modern public square, and it is teeming with eager

listeners. “While in the past there may have been difficulty in identifying the most

important places (in a spatial sense) for the exchange of views, today the answer

is clear. It is cyberspace—the ‘vast democratic forums of the Internet’ in general

and social media in particular.” Packingham v. North Carolina, 137 S. Ct. 1730, 1735

(2017) (citations omitted) (quoting Reno v. ACLU, 521 U.S. 844, 868 (1997)). On

far-reaching social media platforms such as Facebook and Twitter, users

worldwide can debate almost any topic. Id. at 1735–36.

¶23   Such electronic communication is often useful, typically innocuous, but

sometimes derogatory. And when the unrestrained choose to lob insults into the

digital arena, those insults can metastasize. Casual slights spread and intensify.

Nevertheless, “First [A]mendment protection is not limited to amiable



                                         13
communications.”      State v. Brobst, 857 A.2d 1253, 1256 (N.H. 2004) (quoting

People v. Klick, 362 N.E.2d 329, 332 (Ill. 1977)) (alterations omitted).

¶24   On the contrary, people often legitimately communicate in a manner

“intended to harass” by persistently annoying or alarming others to emphasize an

idea or prompt a desired response. Id. at 1255–56. For example, subsection (1)(e)

could prohibit communications made by email or social media about the need to

combat a public health threat, or to seek shelter from an imminent tornado, or to

respond to an active-shooter situation. Or consider more routine communications

on the web: negative restaurant reviews left on Google or Yelp, irate emails sent

to service providers (contractors, plumbers, etc.), diatribes posted on public

officials’ social media accounts by disgruntled constituents, or antagonistic

comments left on news sites. See Brobst, 857 A.2d at 1255–56; Ex parte Barton,

586 S.W.3d 573, 584–85 (Tex. App. 2019), (noting the staggering breadth of

electronic communication covered by Texas’s harassment statute and holding it

overbroad), pet. granted; State v. Chen, 615 S.W.3d 376, 382–83 (Tex. App. 2020)

(same).   In fact, the statute could even intrude into highly personal family

squabbles. Compare Brobst, 857 A.2d at 1256 (holding New Hampshire’s telephone

harassment statute overbroad because “the prohibition of all telephone calls

placed with the intent to alarm encompasses too large an area of protected

speech”), with Lehi City v. Rickabaugh, 487 P.3d 453, 461–62 (Utah Ct. App. 2021)



                                           14
(holding Utah’s electronic communication harassment statute, which was limited

in scope to communications made in a “manner likely to provoke a violent or

disorderly response” was not overbroad).

¶25   Although subsection (1)(e) mainly targets unprotected speech like true

threats and obscenity, its restriction on communication made in a manner

“intended to harass” encompasses a substantial amount of protected speech. This

brings us to whether the statutory subsection can be salvaged.

                         3. Preserving Subsection (1)(e)

¶26     We see no available limiting construction that would sufficiently narrow

the phrase “intended to harass” to render it constitutional. See Hickman, 988 P.2d

at 636–43 (supplying a limiting construction for the term “threat” but concluding

no limiting construction would sufficiently narrow the phrase “act of harassment”

in section 18-8-706, C.R.S. (1998)). Viewed in its entirety, the rest of the harassment

statute forecloses this approach by proscribing other forms of unprotected speech,

leaving no alternative, constitutional construction to ascribe to the phrase at issue.

See Smith, 862 P.2d at 943–44 (“In construing a statute, we presume that every part

. . . was intended to be effective.” (quoting Thiret v. Kautzky, 792 P.2d 801, 807

(Colo. 1990))). Subsection (1)(e)’s other terms prohibit true threats and obscenity,

and we previously held that subsection (1)(h) outlaws fighting words, see People ex

rel. VanMeveren v. Cnty. Ct., 551 P.2d 716, 719 (Colo. 1976).         Thus, the term



                                          15
“intended to harass” in subsection (1)(e) impermissibly leaches into areas of

protected speech. With no alternative, constitutional construction available, we

turn to whether a partial invalidation can save subsection (1)(e).

¶27   “A court may sever one section of a statute from the whole if ‘partial

invalidation will rid the statute of the constitutional infirmity of overbreadth.’”

Hickman, 988 P.2d at 643 (quoting People v. Ryan, 806 P.2d 935, 940 (Colo. 1991)).

We need not, and thus do not, invalidate the entire statute. Instead, we hold only

that the phrase “intended to harass” in subsection (1)(e) is unconstitutionally

overbroad. Our partial invalidation does nothing to disturb the other prohibitions

in subsection (1)(e) against communications that are made “in a manner intended

to . . . threaten bodily injury or property damage . . . or that [are] obscene.”5

§ 18-9-111(1)(e).




5Although we identify the challenged phrase, consistent with the district court, as
“intended to harass,” the effect of our ruling is to excise only the words “harass
or” from subsection (1)(e) as indicated by strikethrough font below:
      A person commits harassment if, with intent to harass, annoy, or
      alarm another person, he or she . . . [d]irectly or indirectly initiates
      communication with a person or directs language toward another
      person, anonymously or otherwise, by telephone, telephone network,
      data network, text message, instant message, computer, computer
      network, computer system, or other interactive electronic medium in
      a manner intended to harass or threaten bodily injury or property
      damage, or makes any comment, request, suggestion, or proposal by


                                        16
                                   4. Bolles 2.0?

¶28   Our holding today might be summarized simply as “Bolles goes digital.”

Bolles dealt with the 1973 version of section 18‑9‑111(1)(e), which stated in relevant

part: “A person commits harassment if, with intent to harass, annoy, or alarm

another person, he . . . [c]ommunicates with a person, anonymously or otherwise,

by telephone, telegraph, mail, or any other form of communication, in a manner

likely to harass or cause alarm.” Bolles, 541 P.2d at 81 n.1 (quoting § 18-9-111(1)(e),

C.R.S. (1973)). Bolles was charged with harassment under subsection (1)(e) for

mailing anti-abortion material to approximately 2,400 Boulder County residents.

Bolles, 541 P.2d at 81. He challenged the statute as unconstitutionally overbroad

and vague, and this court concluded that subsection (1)(e) was facially overbroad

and thus unconstitutional. Bolles, 541 P.2d at 81.

¶29   The Bolles court began its analysis by recognizing the “delicate and

vulnerable nature” of free-speech protections and the responsibility of courts to

closely inspect “state action which has the effect of curtailing or ‘chilling’ free

expression.” Id. at 82 (quoting People v. Vaughan, 514 P.2d 1318, 1323 (Colo. 1973)).

Recognizing that in the area of free speech, statutes must be carefully crafted and




      telephone, computer, computer network, computer system, or other
      interactive electronic medium that is obscene.


                                          17
narrowly drawn, we concluded that, while the statute at issue could “be relied

upon to punish for obscene, libelous, [or] riotous communication[,] which is

probably constitutionally permissible[,] . . . [it] could also be used to prosecute for

communications that cannot be constitutionally proscribed.” Id.

¶30   Indeed, a fundamental purpose of free speech in our system of government

is to debate ideas. Id. at 83. These debates may be vigorous and high-minded but

may at times devolve into vituperative attacks. “Speech is often provocative and

challenging. It may strike at prejudices and preconceptions and have profound

unsettling effects.” Id. (quoting Terminiello v. City of Chicago, 337 U.S. 1, 4 (1949)).

But as the Bolles court aptly observed, if such speech could be restricted, “the

protection of the First Amendment would be a mere shadow.” Id.

¶31   The 1973 version of subsection (1)(e) and the current iteration are similarly

expansive.     While in 1973 the statute applied to “any other form of

communication,” now it applies to almost any form of electronic communication.

Cf. People v. McBurney, 750 P.2d 916, 919 (Colo. 1988) (upholding yet another

version of subsection (1)(e), containing the term “in a manner intended to harass,”

because it was limited to land-line telephones; and distinguishing Bolles,

explaining that because the statute in Bolles applied to any form of communication

it “contained no particularized standards to limit the scope of the offense”).




                                          18
¶32   While we sympathize with those who become the target of gratuitous and

unfounded insults, we are not persuaded by the prosecution’s privacy argument.

“The ability of government, consonant with the Constitution, to shut off discourse

solely to protect others from hearing it is . . . dependent upon a showing that

substantial privacy interests are being invaded in an essentially intolerable

manner.” Cohen v. California, 403 U.S. 15, 21 (1971). Even in Bolles, where the

defendant mailed highly disturbing materials to people’s homes, we concluded

that “the intrusion into the recipient’s privacy is only minimal since he is not only

free to discard at once any mail that he does not wish to receive, but can also ensure

that he will not receive any more like it from the sender.” 541 P.2d at 84. Likewise,

today, the swipe of a finger can often block, or at least delete, unwanted electronic

communication. This is a small price to pay for freedom of speech. 6

                                 III. Conclusion

¶33   We hold that the phrase “intended to harass” in subsection (1)(e) is

unconstitutionally overbroad and affirm the district court’s order dismissing

Moreno’s harassment charge.




6 Because we resolve this matter on overbreadth grounds, we don’t address
vagueness.


                                         19